DETAILED ACTION
	This Office Action is in response to an original application filed 04/30/2020.
	Claims 1-11 are pending.
	Claims 1, 10 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-7 are objected to because of the following informalities: The preambles for each of these claims is not consistent with claim 1.
Further, claims 5 and 7 should be further amended as indicated below (add smart) to avoid possible antecedent problems.

5. [[A]] The method of smart registration and sign-in according to claim 4 wherein the smart registration step further comprises the step of prompting the user to register for the service that hosts the chat window.

7. [[A]] The method of smart registration and sign-in according to claim 6 wherein the smart registration step further comprises the step of prompting the user to register for the service that hosts the chat window.

Appropriate correction is required.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-9 are method claims and thus fall within a statutory category.
Claim 1 is directed to a judicial exception (abstract idea) of a method for organizing human interactions by allowing a user to “smart sign-in or register” which broadly speaking reads on well-known methods of manually signing-in and manually registering without significantly more.
This judicial exception is not integrated into a practical application because claim 1 only recites a “smart sign-in step” and a “smart registration step”.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 only recites a “smart sign-in step” and a “smart registration step”.
Considered individually, neither the limitation of a “smart sign-in step” nor the limitation of a “smart registration step” in claim 1 amount to significantly more than the judicial exception (abstract idea) because the limitation of a “smart sign-in step” only describes a well-known method of manually signing (logging) into, for example, an account, and the limitation of a “smart registration step” only describes a well-known method of manually registering (signing-up, subscribing) to a service allowing a user to subsequently manually signing or logging into the account.

Regarding claims 2-9, claims 2-9 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-9 recited the same abstract idea of organizing human interactions by allowing a user to “smart sign-in or register” which broadly speaking reads on well-known methods of manually signing-in and manually registering.
Claims 2-9 recite additional limitations directed to:
The smart sign-in step comprising:
a chat window display which permits a user to authenticate using natural language (claim 2); a step of prompting the user to register for the service that hosts the chat window (claims 3, 8, 9).
The smart registration step comprising:
	a chat window display which permits a user to authenticate using natural language (claims 4, 6);
	prompting the user to register for the service that hosts the chat window (claims 5, 7);
but do not otherwise add any meaningful limits beyond the abstract idea.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (hereinafter Luo, U.S. Patent Application Publication No. 2004/0215526 A1, filed 09/16/2003, published 10/28/2004).
In regard to independent claim 1, Luo teaches:
Note: the term “smart”, as presently claimed, is both very broad and very vague and will be interpreted as such pending further clarification, for example, exactly how or in what way the steps claimed are “smart”.

A method of smart registration and sign-in comprising: a smart sign-in step; and a smart registration step (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A-B [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 5 illustrates steps involved in a user-initiated registration process using SMS or MMS (see p. 3, [0030]); Fig. 6 illustrates steps involved in a login process using SMS, MMS (see p. 3, [0030])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Malik et al. (hereinafter Malik, U.S. Patent Application Publication No. 2017/0357976 A1, filed 06/09/2017, published 12/14/2017).
In regard to dependent claim 2, Luo teaches:
Note: regarding the phrase “natural language”, as defined in the Specification (see [0005], [0031], [0035]), it is unclear how “natural language” carries out the function of authentication. Unless/until clarification is provided, the phrase will be interpreted broadly.

Further, the meaning of the term “authenticate” is unclear. For example, in the process of registering for an account, a system may “authenticate” the user’s information; in the process of sign-in (logon, login logging on/in, etc.) the system may authenticate the user’s username/password. To which instance does the claim below apply?

in which the smart sign-in step comprises a chat-window display which permits a user to authenticate using natural language (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A-B [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 6A illustrates steps involved in a login process (e.g., authenticate, sign-in?) using SMS, MMS (see p. 3, [0030]). [0054] describe a user verification (authenticate?) process for verifying user information and subsequently logging in the user if the supplied user information is valid).
Luo does not explicitly teach a chat-window display. Registration/Login using Luo is via SMS or MMS on a wireless phone. It would appear to assume an SMS or MMS user interface, but it does not appear to be explicitly recited.
However, Malik teaches (see at least pp. 10-11, [0056]-[0065]; Figures 2A-B, 3 [Wingdings font/0xE0] Malik teaches a checkout interface that allows a user to create an account (Fig. 2A, items 1008, 1014; Fig. 3A) by saving payment information provided by the user and creating an account or logging into an account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Malik with those of Luo as both inventions are related to registering and/or logging into an account via an interface. Adding the teaching of Malik provides Luo with a specific user interface that allows a user to register/create a new account and/or login to the new account or an existing account.

In regard to dependent claim 3, Luo teaches:
Note: regarding the phrase “natural language”, as defined in the Specification (see [0005], [0031], [0035]), it is unclear how “natural language” carries out the function of authentication. Unless/until clarification is provided, the phrase will be interpreted broadly.
Further, the meaning of the term “authenticate” is unclear. For example, in the process of registering for an account, a system may “authenticate” the user’s information; in the process of sign-in (logon, login logging on/in, etc.) the system may authenticate the user’s username/password. To which instance does the claim below apply?

the smart sign-in step further comprises the step of prompting the user to register for the service that hosts the chat window (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 5 
Luo does not explicitly teach a chat-window display. Registration/Login using Luo is via SMS or MMS on a wireless phone. It would appear to assume an SMS or MMS user interface, but it does not appear to be explicitly recited.
However, Malik teaches (see at least pp. 10-11, [0056]-[0065]; Figures 2A-B, 3 [Wingdings font/0xE0] Malik teaches a checkout interface that allows a user to create an account (Fig. 2A, items 1008, 1014; Fig. 3A) by saving payment information provided by the user and creating an account or logging into an account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Malik with those of Luo as both inventions are related to registering and/or logging into an account via an interface. Adding the teaching of Malik provides Luo with a specific user interface that allows a user to register/create a new account and/or login to the new account or an existing account.


In regard to dependent claim 4, Luo teaches:
Note: regarding the phrase “natural language”, as defined in the Specification (see [0005], [0031], [0035]), it is unclear how “natural language” carries out the function of authentication. Unless/until clarification is provided, the phrase will be interpreted broadly.

Further, the meaning of the term “authenticate” is unclear. For example, in the process of registering for an account, a system may “authenticate” the user’s information; in the process of sign-in (logon, login logging on/in, etc.) the system may authenticate the user’s username/password. To which instance does the claim below apply?

 (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 5 illustrates steps involved in a user-initiated registration process using SMS or MMS (see p. 3, [0030]). A prospective new member sends in step 510, a SMS-MO (see p. 4, [0038]; Fig. 3B) message to an access number designated for the wireless shopping network to initiate the registration process via SMS (or MMS). The system obtains some information about the user from the wireless network the member’s device is registered (e.g. subscriber’s name, identifier, phone number, etc. The system then begins sending a series of SMS-MT (see p. 4, [0038]; Fig. 3B) messages that each contain a question to which the user responds (see p. 5, [0045]-[0047])).
Luo does not explicitly teach a chat-window display. Registration/Login using Luo is via SMS or MMS on a wireless phone. It would appear to assume an SMS or MMS user interface, but it does not appear to be explicitly recited.
Malik teaches (see at least pp. 10-11, [0056]-[0065]; Figures 2A-B, 3 [Wingdings font/0xE0] Malik teaches a checkout interface that allows a user to create an account (Fig. 2A, items 1008, 1014; Fig. 3A) by saving payment information provided by the user and creating an account or logging into an account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Malik with those of Luo as both inventions are related to registering and/or logging into an account via an interface. Adding the teaching of Malik provides Luo with a specific user interface that allows a user to register/create a new account and/or login to the new account or an existing account.

In regard to dependent claim 5, Luo teaches:
smart registration step further comprises the step of prompting the user to register for the service that hosts the chat window (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A-B [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 5 illustrates steps involved in a user-initiated registration process using SMS or MMS (see p. 3, [0030]). A prospective new member sends in step 510, a SMS-MO (see p. 4, [0038]; Fig. 3B) message to an access number designated for the wireless shopping network to initiate the registration process via SMS (or MMS). The system obtains some information about the user from the wireless network the member’s device is registered (e.g. subscriber’s name, identifier, phone number, etc. The system then begins sending a series of SMS-MT (see p. 4, [0038]; Fig. 3B) 
Luo does not explicitly teach a chat-window display. Registration/Login using Luo is via SMS or MMS on a wireless phone. It would appear to assume an SMS or MMS user interface, but it does not appear to be explicitly recited.
However, Malik teaches (see at least pp. 10-11, [0056]-[0065]; Figures 2A-B, 3 [Wingdings font/0xE0] Malik teaches a checkout interface that allows a user to create an account (Fig. 2A, items 1008, 1014; Fig. 3A) by saving payment information provided by the user and creating an account or logging into an account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Malik with those of Luo as both inventions are related to registering and/or logging into an account via an interface. Adding the teaching of Malik provides Luo with a specific user interface that allows a user to register/create a new account and/or login to the new account or an existing account.

In regard to dependent claim 6, Luo teaches:
Note: regarding the phrase “natural language”, as defined in the Specification (see [0005], [0031], [0035]), it is unclear how “natural language” carries out the function of authentication. Unless/until clarification is provided, the phrase will be interpreted broadly.

Further, the meaning of the term “authenticate” is unclear. For example, in the process of registering for an account, a system may “authenticate” the user’s information; in the process of sign-in (logon, login logging on/in, etc.) the system may authenticate the user’s username/password. To which instance does the claim below apply?

[and sign-in] according to claim 2 in which the smart registration step comprises a chat-window display which permits a user to authenticate using natural language (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A-B [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 5 illustrates steps involved in a user-initiated registration process using SMS or MMS (see p. 3, [0030]). A prospective new member sends in step 510, a SMS-MO (see p. 4, [0038]; Fig. 3B) message to an access number designated for the wireless shopping network to initiate the registration process via SMS (or MMS). The system obtains some information about the user from the wireless network the member’s device is registered (e.g. subscriber’s name, identifier, phone number, etc. The system then begins sending a series of SMS-MT (see p. 4, [0038]; Fig. 3B) messages that each contain a question to which the user responds (see p. 5, [0045]-[0047])).
Luo does not explicitly teach a chat-window display. Registration/Login using Luo is via SMS or MMS on a wireless phone. It would appear to assume an SMS or MMS user interface, but it does not appear to be explicitly recited.
However, Malik teaches (see at least pp. 10-11, [0056]-[0065]; Figures 2A-B, 3 [Wingdings font/0xE0] Malik teaches a checkout interface that allows a user to create an account (Fig. 2A, items 1008, 1014; Fig. 3A) by saving payment information provided by the user and creating an account or logging into an account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Malik with those of Luo as both inventions are related to registering and/or logging into an account via an interface. Adding the teaching of Malik provides Luo with a specific user interface that 

In regard to dependent claim 7, Luo teaches:
The method of smart registration and sign-in according to claim 6 wherein the smart registration step further comprises the step of prompting the user to register for the service that hosts the chat window (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A-B [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 5 illustrates steps involved in a user-initiated registration process using SMS or MMS (see p. 3, [0030]). A prospective new member sends in step 510, a SMS-MO (see p. 4, [0038]; Fig. 3B) message to an access number designated for the wireless shopping network to initiate the registration process via SMS (or MMS). The system obtains some information about the user from the wireless network the member’s device is registered (e.g. subscriber’s name, identifier, phone number, etc. The system then begins sending a series of SMS-MT (see p. 4, [0038]; Fig. 3B) messages that each contain a question to which the user responds (see p. 5, [0045]-[0047])).
Luo does not explicitly teach a chat-window display. Registration/Login using Luo is via SMS or MMS on a wireless phone. It would appear to assume an SMS or MMS user interface, but it does not appear to be explicitly recited.
However, Malik teaches (see at least pp. 10-11, [0056]-[0065]; Figures 2A-B, 3 [Wingdings font/0xE0] Malik teaches a checkout interface that allows a user to create an account (Fig. 2A, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Malik with those of Luo as both inventions are related to registering and/or logging into an account via an interface. Adding the teaching of Malik provides Luo with a specific user interface that allows a user to register/create a new account and/or login to the new account or an existing account.

In regard to dependent claim 8, Luo teaches:
Note: regarding the phrase “natural language”, as defined in the Specification (see [0005], [0031], [0035]), it is unclear how “natural language” carries out the function of authentication. Unless/until clarification is provided, the phrase will be interpreted broadly. 

Further, the meaning of the term “authenticate” is unclear. For example, in the process of registering for an account, a system may “authenticate” the user’s information; in the process of sign-in (logon, login logging on/in, etc.) the system may authenticate the user’s username/password. To which instance does the claim below apply?

The method of smart registration and sign-in according to claim 6, wherein the smart sign-in step further comprises the step of prompting the user to register for the service that hosts the chat window (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 5 illustrates steps involved in a user-initiated registration process using SMS or MMS (see p. 3, [0030]). A prospective new member sends in step 510, a SMS-MO (see p. 4, [0038]; Fig. 3B) message to an access number designated for the wireless shopping network to initiate the registration process via SMS (or MMS). The system 
Luo does not explicitly teach a chat-window display. Registration/Login using Luo is via SMS or MMS on a wireless phone. It would appear to assume an SMS or MMS user interface, but it does not appear to be explicitly recited.
However, Malik teaches (see at least pp. 10-11, [0056]-[0065]; Figures 2A-B, 3 [Wingdings font/0xE0] Malik teaches a checkout interface that allows a user to create an account (Fig. 2A, items 1008, 1014; Fig. 3A) by saving payment information provided by the user and creating an account or logging into an account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Malik with those of Luo as both inventions are related to registering and/or logging into an account via an interface. Adding the teaching of Malik provides Luo with a specific user interface that allows a user to register/create a new account and/or login to the new account or an existing account.










In regard to dependent claim 9, Luo teaches:
Note: regarding the phrase “natural language”, as defined in the Specification (see [0005], [0031], [0035]), it is unclear how “natural language” carries out the function of authentication. Unless/until clarification is provided, the phrase will be interpreted broadly.

Further, the meaning of the term “authenticate” is unclear. For example, in the process of registering for an account, a system may “authenticate” the user’s information; in the process of sign-in (logon, login logging on/in, etc.) the system may authenticate the user’s username/password. To which instance does the claim below apply?

The method of smart registration and sign-in according to claim 7, wherein the smart sign-in step further comprises the step of prompting the user to register for the service that hosts the chat window (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 5 illustrates steps involved in a user-initiated registration process using SMS or MMS (see p. 3, [0030]). A prospective new member sends in step 510, a SMS-MO (see p. 4, [0038]; Fig. 3B) message to an access number designated for the wireless shopping network to initiate the registration process via SMS (or MMS). The system obtains some information about the user from the wireless network the member’s device is registered (e.g. subscriber’s name, identifier, phone number, etc. The system then begins sending a series of SMS-MT (see p. 4, [0038]; Fig. 3B) messages that each contain a question to which the user responds (see p. 5, [0045]-[0047])).
Luo does not explicitly teach a chat-window display. Registration/Login using Luo is via SMS or MMS on a wireless phone. It would appear to assume an SMS or MMS user interface, but it does not appear to be explicitly recited.
Malik teaches (see at least pp. 10-11, [0056]-[0065]; Figures 2A-B, 3 [Wingdings font/0xE0] Malik teaches a checkout interface that allows a user to create an account (Fig. 2A, items 1008, 1014; Fig. 3A) by saving payment information provided by the user and creating an account or logging into an account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Malik with those of Luo as both inventions are related to registering and/or logging into an account via an interface. Adding the teaching of Malik provides Luo with a specific user interface that allows a user to register/create a new account and/or login to the new account or an existing account.

In regard to independent claim 10, Luo teaches:
A non-transitory machine-readable medium that stores instructions which when performed by a client computing device, cause the client computing device to perform operations comprising: generating a chat-window display module which permits a user to authenticate using natural language during a smart sign-in step, and which prompts the user to register for a service that hosts the chat-window display module using natural language during a smart registration step (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A-B [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 5 illustrates steps involved in a user-initiated registration process using SMS or MMS (see p. 3, [0030]); Fig. 6 illustrates steps involved in a login process using SMS, MMS (see p. 3, [0030])).
Luo does not explicitly teach a chat-window display. Registration/Login using Luo is via SMS or MMS on a wireless phone. It would appear to assume an SMS or MMS user interface, but it does not appear to be explicitly recited.
However, Malik teaches (see at least pp. 10-11, [0056]-[0065]; Figures 2A-B, 3 [Wingdings font/0xE0] Malik teaches a checkout interface that allows a user to create an account (Fig. 2A, items 1008, 1014; Fig. 3A) by saving payment information provided by the user and creating an account or logging into an account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Malik with those of Luo as both inventions are related to registering and/or logging into an account via an interface. Adding the teaching of Malik provides Luo with a specific user interface that allows a user to register/create a new account and/or login to the new account or an existing account.

In regard to independent claim 11, Luo teaches:
A system, comprising:
one or more processors (e.g., see Luo p. 3, [0035]); and one or more memory devices (e.g., see Luo p. 3, [0035]) with instructions stored thereon, wherein the instructions are executed by the one or more processors to implement one or more modules, the one or more modules including:
a chat-window display module including instructions that when executed by the one or more processors permit a user to authenticate using natural language during a smart sign-in step and which prompt the user to register for a service that hosts the chat-window display module using natural language during a smart registration step (at least Abstract; p. 3, [0030]; pp. 5-6, [0045]-[0056]; Figures 4-6A-B [Wingdings font/0xE0] Luo teaches a method of registering, logging onto and interacting with an interactive shopping and selling system. Specifically, Fig. 5 illustrates steps involved in a user-initiated registration process using SMS or MMS (see p. 3, [0030]); Fig. 6 illustrates steps involved in a login process using SMS, MMS (see p. 3, [0030])).
Luo does not explicitly teach a chat-window display. Registration/Login using Luo is via SMS or MMS on a wireless phone. It would appear to assume an SMS or MMS user interface, but it does not appear to be explicitly recited.
However, Malik teaches (see at least pp. 10-11, [0056]-[0065]; Figures 2A-B, 3 [Wingdings font/0xE0] Malik teaches a checkout interface that allows a user to create an account (Fig. 2A, items 1008, 1014; Fig. 3A) by saving payment information provided by the user and creating an account or logging into an account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Malik with those of Luo as both inventions are related to registering and/or logging into an account via an interface. Adding the teaching of Malik provides Luo with a specific user interface that allows a user to register/create a new account and/or login to the new account or an existing account.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177